NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us


               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


STEVEN WARREN STINER,
                                                      Court of Appeals No. A-11722
                            Appellant,                Trial Court No. 1JU-12-384 CR

                     v.
                                                              O P I N I O N
STATE OF ALASKA,

                            Appellee.                  No. 2536 — January 27, 2017


              Appeal from the Superior Court, First Judicial District, Juneau,
              Philip M. Pallenberg, Judge.

              Appearances: Doug Miller, Law Office of Douglas S. Miller,
              Anchorage, for the Appellant. Eric A. Ringsmuth, Assistant
              Attorney General, Office of Criminal Appeals, Anchorage, and
              Craig W. Richards, Attorney General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge MANNHEIMER.


              While Steven Warren Stiner was on bail release pending the appeal of his
conviction for a felony assault, the police stopped his truck for a traffic infraction. One


   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
of the officers who conducted the stop observed a pistol barrel resting against Stiner’s
right leg. The police seized this pistol and they arrested Stiner.
              Following a bench trial, Stiner was found guilty of three crimes relating to
his possession of this firearm: felon in possession of a concealable firearm, and two
counts of violating the conditions of his release (the condition that he obey all laws, and
the condition that he not possess firearms). 1
              At Stiner’s sentencing, his attorney asked the superior court to enter a single
merged conviction for all three crimes. The superior court granted this motion in part.
The court ruled that Stiner should receive only one merged conviction for violating the
two conditions of his release, but the court ruled that this conviction should not merge
with the felon-in-possession verdict. The court reasoned that the societal harms
presented by the two offenses (violating bail conditions versus possessing a concealable
firearm as a felon) were sufficiently distinct that Stiner’s conduct would support two
separate convictions. Stiner now appeals that decision.


       Why we conclude that Stiner’s conduct supports two convictions


              Stiner argues that, under Alaska’s double jeopardy clause as construed by
our supreme court in Whitton v. State, 2 it is improper for him to receive two convictions
for his single act of possessing a firearm.
              Whitton and the later cases construing Whitton address the situation where
a defendant’s single act violates separate criminal statutes. These cases provide the
framework for deciding whether a sentencing court should enter separate convictions for


   1
       AS 11.61.200(a)(1) and former AS 11.56.757(a) (pre-2016 version), respectively.
   2
       479 P.2d 302 (Alaska 1970).

                                              –2–                                       2536

the separate statutory violations, or whether separate convictions would constitute a
prohibited double punishment under the double jeopardy clause.
              Under Whitton, a court must focus on the societal interests advanced or
protected by the statutes that were violated, and decide whether those statutory interests
are sufficiently distinct to support separate convictions. 3
              In Stiner’s case, we agree with the superior court that Stiner’s violation of
his bail conditions implicated a societal interest that is substantially different from
society’s interest in prohibiting felons from possessing concealable firearms. Aside from
the fact that Stiner was a convicted felon who was prohibited from possessing handguns,
Stiner had secured his release pending appeal by promising to abide by various bail
conditions. The court (and the public) had an independent interest in having those bail
conditions enforced, not only to punish Stiner personally for his knowing disregard of
those conditions, but also to deter future defendants from violating their conditions of
release.   The separate enforcement of these distinct societal interests would be
diminished or defeated if the law allowed only one conviction in Stiner’s situation. 4
              Accordingly, we AFFIRM the judgement of the superior court.


   3
       Id. at 312.
   4
        See Jacinth v. State, 593 P.2d 263, 266-67 (Alaska 1979) (upholding separate
convictions for arson and manslaughter when the defendant set fire to a movie theater and
accidentally killed a man who lived inside the theater); Catlett v. State, 585 P.2d 553, 558
(Alaska 1978) (upholding separate convictions for larceny and for stealing or removing parts
of an aircraft when the defendant committed a single act of removing a pair of landing skis
from an airplane); Mead v. State, 489 P.2d 738, 741-43 (Alaska 1971) (upholding separate
convictions for burglary and an ensuing theft); Drahosh v. State, 442 P.2d 44, 49 (Alaska
1968) (upholding separate convictions for leaving the scene of a motor vehicle accident and
for failing to render aid to persons injured in that accident); Lampkin v. State, 141 P.3d 362,
364 (Alaska App. 2006) (upholding separate convictions for possessing drugs and for
possessing contraband — i.e. the same drugs — in prison).

                                             –3–                                          2536